IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

STATE OF WASHINGTON,                      )      No. 74323-6-1
                                          )
                     Respondent,          )
                                          )
      v.                                  )
                                          )
JOSEPH HAITHAM HELO,                      )      UNPUBLISHED OPINION
                                          )
                    Appellant.            )      FILED: September 19,2016
                                          )

      PER CURIAM. Joseph Helo challenges his jury conviction for possession of a

stolen vehicle. His court-appointed attorney has filed a motion to withdraw on the

ground that there is no basis for a good faith argument on review. Pursuant to State v.

Theobald, 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3) time allowed him to raise any points that he
      chooses; (4) the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Helo's counsel on appeal filed a brief with the

motion to withdraw. Helo was served with a copy of the brief and informed of his right to

file a statement of additional grounds for review. Helo did not file a supplemental brief.

       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has
No. 74323-6-1/2



independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          Did sufficient evidence support the conviction?

          Did the trial court err in declining to give Helo's proposed jury instruction?

       The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                                 FOR THE COURT:



                                                     ^"VlC/k^y jts—j




                                                                                      CO
                                                                                      m



                                                                                      vJD




                                                                                          O